DETAILED ACTION
This Office action is in reply to correspondence filed 21 July 2022 in regard to application no. 17/086,918.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As was explained in the previous Office action, applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 14/612,823, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application.  Each claim of the present application includes generating an incentive using a neural network. The reference application only mentions a neural network once, ¶ 244, and only discloses that it may be used “to determine when the criteria of rules are met”; this does not sufficiently disclose using the neural network to generate an incentive, but only to make comparisons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to a method (process), server (machine) or non-transitory computer-readable medium (manufacture).  The claim(s) recite(s) generating an incentive, sending information about it, receiving other information related to a transaction, determining a fee, and sending information to one of two other recipients.  As the transaction is financial in nature (it must be if a fee can be a percentage of it), this is a commercial interaction, one of the enumerated “certain methods of organizing human activity” deemed abstract.
Further, but for the non-abstract limitations discussed below, these are mental steps.  A human shop keeper can create an incentive based on a percentage of a transaction, e.g. can offer a shopper 10% off her next purchase, and can verbally tell the customer of this.  The shop keeper can further receive transaction data e.g. by the customer telling him of it verbally, can determine a fee by consulting paper records, and can send the necessary information on paper to one or the other relevant bank.  None of this would present any difficulty, and none implicates any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a computer and nondescript use of a broad category of Al techniques, discussed further below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information relating to transaction amounts, incentives for a customer, fees and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply stating that a step is performed “using a neural network of an artificial intelligence engine” does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Between claims 10 and 19 they include a server and a computer-readable media storing instructions.  These elements are recited at a high degree of generality and the specification makes it clear, ¶ 788, that a general-purpose computer is sufficient.
It only performs generic computer functions of manipulating information in no particular way and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The use of a neural network was well-understood, routine and conventional before the filing of the claimed invention.  For example, Katz (U.S. Patent No. 5,943,661), whose invention was filed nearly twenty years before the present invention, could say at that time that the use of a “neural network” was “well known in the art”; [Col. 7, lines 42-43] his invention, like the present invention, was related to classification. [Col. 2, line 1]
The claim elements when considered as an ordered combination — a generic computer performing a chronological sequence of abstract steps using a well- understood, routine and conventional technique nondescriptly — do nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4-8, 11 and 13-17 are simply further descriptive of the type of information being manipulated, and claims 3, 9, 12, 18 and 20 simply recite further abstract manipulation of data.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 10, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Monaco et al. (U.S. Publication No. 2019/0147708) in view of Dixon et al. (WIPO Publication No. 96/21192).

In-line citations are to Monaco.
With regard to Claim 1:
Monaco teaches: A method comprising:
generating an incentive... [0102; a “computer may generate alternative custom rewards in response to customer actions] based on a percentage of a transaction amount of a transaction, [Sheet 3, Fig. 1c; an offer is for an incentive of 5% of a purchase amount] for a customer to conduct the transaction with a merchant on a customer account of the customer; [0003; the payment for the transaction may “include debiting an asset account” of a “customer”]
sending data characterizing the incentive to a logical address corresponding to a web-enabled mobile computing device; [0090; the “custom reward may be presented to the owner via a mobile device”; 0177; the user’s device may be able to follow a “link” to a “merchant website”] and 
receiving transaction data associated, and in real time, with the transaction conducted by the customer with the merchant on the customer account of the customer; [0010; the “merchant provides information, relating to a proposed transaction between the merchant and a customer, to a transaction authorization and clearance provider”] 
determining... a membership interchange fee to be assessed to the merchant; [0092; an “interchange fee may be set by a transaction processing network and passed on to the merchant by the acquirer”] and 
sending, in real time with the transaction, the data characterizing the incentive associated with the transaction to at least one of: an issuing bank system that issued the customer account of the customer; and 
an acquiring bank system that issued a merchant account of the merchant. [0092; “the issuer computer system receives the set of actions executed by the POS terminal” including information relevant to a “merchant discount” and the “interchange fee”] 

Monaco does not explicitly teach using a neural network of an artificial intelligence engine, or using a membership classification for the transaction, but it is known in the art.  Dixon teaches an electronic sale system [title] that teaches when “a buyer makes a purchase with the credit card, the seller is paid by the merchant bank, less a predetermined service fee, often referred to as an ‘interchange fee’”. [pg. 3, lines 24-26] A “neural network” is used to “identify transactions or trends which depart from the general trend for the buyer” that are used for “risk classification”. [pg. 23, lines 17-20] Dixon and Monaco are analogous art as each is directed to electronic means for managing retail transactions and payments. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Dixon with that of Monaco, as market forces at the time were increasingly driving developers to incorporate Al techniques into financial-management systems generally; further, it is simply a substitution of known parts for others with predictable results, simply using Dixon’s neural network in place of Monaco’s algorithm and storing a classification as in Dixon in place of, or in addition to, certain data of Monaco; the substitutions produce no new and unexpected result. 

In this and the subsequent claims, the content of information that is merely transmitted or displayed and then not further processed, such as sending “the data characterizing the incentive associated with the transaction”, consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and therefore is considered but given no patentable weight.  The ownership of an external system which is not itself claimed but with which the claimed system communicates, such as “an issuing bank system that issued the customer account of the customer” or “an acquiring bank system that issued a merchant account of the merchant”, imparts neither structure nor functionality to the claimed invention and so is considered nonfunctional, descriptive language and given no patentable weight.  References are provided for the purpose of compact prosecution.

With regard to Claim 3:
The method of claim 1, wherein determining the membership classification for the transaction comprises: identifying a profile grouping associated with the customer; and determining the membership classification of the grouping. [Dixon, pg. 23, lines 17-20 as cited above in regard to claim 1; the departure from general trends reads on the claimed profile grouping and the risk classification reads on the claimed membership classification thereof]

With regard to Claim 4:
The method of claim 1, wherein determining the membership classification for the transaction is based on a spending profile grouping associated with the customer. [id.]

With regard to Claim 10:
Monaco teaches: An Internet server [0177; a “link” is provided to a “merchant website”; 0235; a “POS controller” may “act as a server”, sending and receiving transaction data] to perform a plurality of steps comprising: 
generating an incentive... [0102; a “computer may generate alternative custom rewards in response to customer actions”] based on a percentage of a transaction amount of a transaction, [Sheet 3, Fig. 1c; an offer is for an incentive of 5% of a purchase amount] for a customer to conduct the transaction with a merchant on a customer account of the customer; [0003; the payment for the transaction may “include debiting an asset account” of a “customer”] 
sending data characterizing the incentive to a logical address corresponding to a web-enabled mobile computing device; [0090; the “custom reward may be presented to the owner via a mobile device”; 0177; the user’s device may be able to follow a “link” to a “merchant website”] and 
receiving transaction data associated, and in real time, with the transaction conducted by the customer with the merchant on the customer account of the customer; [0010; the “merchant provides information, relating to a proposed transaction between the merchant and a customer, to a transaction authorization and clearance provider”] 
determining... a membership interchange fee to be assessed to the merchant; [0092; an “interchange fee may be set by a transaction processing network and passed on to the merchant by the acquirer”] and
sending, in real time with the transaction, the data characterizing the incentive associated with the transaction to at least one of: an issuing bank system that issued the customer account of the customer; and an acquiring bank system that issued a merchant account of the merchant. [0092; “the issuer computer system receives the set of actions executed by the POS terminal” including information relevant to a “merchant discount” and the “interchange fee”] 

Monaco does not explicitly teach using a neural network of an artificial intelligence engine, or using a membership classification for the transaction, but it is known in the art.  Dixon teaches an electronic sale system [title] that teaches when “a buyer makes a purchase with the credit card, the seller is paid by the merchant bank, less a predetermined service fee, often referred to as an ‘interchange fee’”. [pg. 3, lines 24-26] A “neural network” is used to “identify transactions or trends which depart from the general trend for the buyer” that are used for “risk classification”. [pg. 23, lines 17-20] Dixon and Monaco are analogous art as each is directed to electronic means for managing retail transactions and payments. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Dixon with that of Monaco, as market forces at the time were increasingly driving developers to incorporate Al techniques into financial-management systems generally; further, it is simply a substitution of known parts for others with predictable results, simply using Dixon’s neural network in place of Monaco’s algorithm and storing a classification as in Dixon in place of, or in addition to, certain data of Monaco; the substitutions produce no new and unexpected result.

With regard to Claim 12:
The Internet server of claim 10, wherein determining the membership classification for the transaction comprises: 
identifying a profile grouping associated with the customer; and 
determining the membership classification of the grouping. [Dixon, pg. 23, lines 17-20 as cited above in regard to claim 10; the departure from general trends reads on the claimed profile grouping and the risk classification reads on the claimed membership classification thereof]

With regard to Claim 13:
The Internet server of claim 10, wherein determining the membership classification for the transaction is based on a spending profile grouping associated with the customer. [id.]

With regard to Claim 19:
Monaco teaches: A non-transitory computer-readable medium including instructions [0002; “software”; 0046; “computer readable storage media” may store “executable instructions”] and data [0083; e.g. “payment instrument information” may be stored] to configure a computer system to perform a plurality of steps that include: 
generating an incentive... [0102; a “computer may generate alternative custom rewards in response to customer actions”] based on a percentage of a transaction amount of a transaction, [Sheet 3, Fig. 1c; an offer is for an incentive of 5% of a purchase amount] for a customer to conduct the transaction with a merchant on a customer account of the customer; [0003; the payment for the transaction may “include debiting an asset account” of a “customer”] 
sending data characterizing the incentive to a logical address corresponding to a web-enabled mobile computing device; [0090; the “custom reward may be presented to the owner via a mobile device”; 0177; the user’s device may be able to follow a “link” to a “merchant website”] and 
receiving transaction data associated, and in real time, with the transaction conducted by the customer with the merchant on the customer account of the customer; [0010; the “merchant provides information, relating to a proposed transaction between the merchant and a customer, to a transaction authorization and clearance provider”] 
determining... a membership interchange fee to be assessed to the merchant; [0092; an “interchange fee may be set by a transaction processing network and passed on to the merchant by the acquirer”] and
sending, in real time with the transaction, the data characterizing the incentive associated with the transaction to at least one of: an issuing bank system that issued the customer account of the customer; and an acquiring bank system that issued a merchant account of the merchant. [0092; “the issuer computer system receives the set of actions executed by the POS terminal” including information relevant to a “merchant discount” and the “interchange fee”] 

Monaco does not explicitly teach using a neural network of an artificial intelligence engine, or using a membership classification for the transaction, but it is known in the art.  Dixon teaches an electronic sale system [title] that teaches when “a buyer makes a purchase with the credit card, the seller is paid by the merchant bank, less a predetermined service fee, often referred to as an ‘interchange fee’”. [pg. 3, lines 24-26] A “neural network” is used to “identify transactions or trends which depart from the general trend for the buyer” that are used for “risk classification”. [pg. 23, lines 17-20] Dixon and Monaco are analogous art as each is directed to electronic means for managing retail transactions and payments. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Dixon with that of Monaco, as market forces at the time were increasingly driving developers to incorporate Al techniques into financial-management systems generally; further, it is simply a substitution of known parts for others with predictable results, simply using Dixon’s neural network in place of Monaco’s algorithm and storing a classification as in Dixon in place of, or in addition to, certain data of Monaco; the substitutions produce no new and unexpected result.

Claim(s) 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monaco et al. in view of Dixon et al. further in view of Dogin et al. (U.S. Publication No. 2019/0197616).

These claims are similar so are analyzed together.
With regard to Claim 2:
The method of claim 1, wherein determining the membership classification for the transaction comprises selecting a membership classification associated with a Bank Identification Number (BIN) range of the customer account of the customer used in the transaction.

With regard to Claim 11:
The Internet server of claim 10, wherein determining the membership classification for the transaction comprises selecting a membership classification associated with a Bank Identification Number (BIN) range of the customer account of the customer used in the transaction.

With regard to Claim 20:
The non-transitory computer-readable medium as defined in Claim 19, wherein the step of determining the membership classification for the transaction is performed by a step selected from the group consisting of: 
selecting a membership classification associated with a Bank Identification Number (BIN) range of the customer account of the customer used in the transaction; 
the step of: 
identifying a profile grouping associated with the customer; and 
determining the membership classification of the grouping; 
using a spending profile grouping associated with the customer; 
using a manufacturer or the model of a customer device, wherein the transaction data includes data for identifying at least one of a manufacturer and a model of the customer device involved in the transaction;
using a history of customer devices associated with the customer; and 
using whether the incentive associated with the transaction corresponds to a profile grouping associated with the customer. 

Monaco and Dixon teach the method of claim 1, server of claim 10 and computer program of claim 19, including classifying as cited above, but do not explicitly teach the use of a BIN range, but it is known in the art.  Dogin teaches a card white-list system [title, paraphrased] that calculates “interchange” and other “fees” associated with a “transaction”. [0078] It accesses a “BIN range score” to allow or deny access, that is, the use of a card to make a payment. [0127] Dogin and Monaco are analogous art as each is directed to electronic means for managing retail transactions and payments. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Dogin with that of Monaco and Dixon, as it is simply a substitution of one known part for another with predictable results, simply classifying based on the datum of Dogin in place of, or in addition to, the of Monaco; the substitution produces no new and unexpected result.

Claim(s) 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Monaco et al. in view of Dixon et al. further in view of Pope et al. (U.S. Patent No. 8,484,099).

Claims 5 and 14 are similar so are analyzed together.
With regard to Claim 5:
The method of claim 1, wherein: 
the transaction data includes data for identifying at least one of a manufacturer and a model of a customer device involved in the transaction; and 
determining the membership classification for the transaction is based on the manufacturer or the model of the customer device.

With regard to Claim 14:
The Internet server of claim 10, wherein: 
the transaction data includes data for identifying at least one of a manufacturer and a model of a customer device involved in the transaction and 
determining the membership classification for the transaction is based on the manufacturer or the model of the customer device. 

Monaco and Dixon teach the method of claim 1 and server of claim 10, including classifying a transaction and that a customer device is involved in a transaction as cited above, but do not explicitly teach a classification is based on these details about a customer device, but it is known in the art.  Pope teaches a product-upgrade recommender [title] that determines “features that are newly available for products of a product classification”. [Col. 7, lines 45-46] This may be related to a particular device model or manufacturer, such as that “a manufacturer may designate a smartphone as the newer model of the feature phone”, [Col. 19, lines 62-63] and the recommender may also take into account the “purchase history of a user”. [Col. 18, line 64] Pope and Monaco are analogous art as each is directed to electronic means for making use of a buyer's transaction data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Pope with that of Monaco and Dixon as it is simply a substitution of one known part for another with predictable results, simply classifying customers according to the data of Pope in place of that of Dixon; the substitution produces no new and unexpected result.

With regard to Claim 6:
The method of claim 5, wherein determining the membership classification for the transaction is based on a history of customer devices associated with the customer. [Pope, as cited above in regard to claim 5; the purchase history in the context of Pope reads on this]

With regard to Claim 15:
The Internet server of claim 14, wherein determining the membership classification for the transaction is based on a history of customer devices associated with the customer. [Pope, as cited above in regard to claim 14; the purchase history in the context of Pope reads on this]

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Monaco et al. in view of Dixon et al. further in view of Bodington et al. (WIPO Publication No. 2008/042803).

These claims are similar so are analyzed together.
With regard to Claim 7:
The method of claim 1, wherein the steps further comprise determining the membership interchange fee based on whether the incentive associated with the transaction corresponds to a profile grouping associated with the customer.

With regard to Claim 16:
The Internet server of claim 10, wherein the steps further comprise determining the membership interchange fee based on whether the incentive associated with the transaction corresponds to a profile grouping associated with the customer. 

Monaco and Dixon teach the method of claim 1 and server of claim 10, including determining an interchange fee and an incentive as cited above, but do not explicitly teach the use of the claimed profile grouping, but it is known in the art.  Bodington teaches consumer-specific conditional rewards. [title] Rewards may be “triggered through a BIN level application” and this includes “interchange fees”, and the rewards may be “linked to the consumer level”. [pg. 12, lines 26-27] As a BIN is represented by the first several digits of a consumer’s payment card number, it is associated with the consumer.  Bodington and Monaco are analogous art as each is directed to electronic means for managing payment- based rewards.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bodington with that of Monaco and Dixon as it is simply a substitution of one known part for another with predictable results, simply using the data of Bodington in place of, or in addition to, that of Monaco; the substitution produces no new and unexpected result.

Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Monaco et al. in view of Dixon et al. further in view of McElroy et al. (U.S. Publication No. 2008/0270298).

These claims are similar so are analyzed together.
With regard to Claim 8:
The method of claim 1, wherein the membership interchange fee to be assessed to the merchant is further determined using merchant profile data for the merchant stored by the Internet server, wherein the merchant profile data including one or more membership classifications to which the merchant has subscribed.

With regard to Claim 17:
The Internet server of claim 10, wherein the membership interchange fee to be assessed to the merchant is further determined using merchant profile data for the merchant stored by the Internet server, wherein the merchant profile data including one or more membership classifications to which the merchant has subscribed. 

Monaco and Dixon teach the method of claim 1 and server of claim 10, including assessing an interchange fee as cited above, but do not explicitly teach using merchant membership classifications, but it is known in the art.  McElroy teaches altering card-issuer interchange categories [title] that modifies “interchange categories” that determine “interchange fees”. [abstract] An interchange fee may vary depending on a “Merchant” being “enrolled in UCAF”. [pg. 16, about % of the way down, right column) “UCAF”, as known to those of ordinary skill in the relevant art, refers to the “Universal Card Authentication Field™”, a feature of the MasterCard® SecureCode platform.  McElroy and Monaco are analogous art as each is directed to electronic means for managing interchange fees of payment card transactions. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of McElroy with that of Monaco and Dixon as it is simply a substitution of one known part for another with predictable results, simply using the data of McElroy in place of, or in addition to, that of Monaco; the substitution produces no new and unexpected result.

Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Monaco et al. in view of Dixon et al. further in view of Mohsenzadeh (U.S. Publication No. 2013/0268431).

These claims are similar so are analyzed together.
With regard to Claim 9:
The method of claim 1, wherein: 
the steps further comprise sending data representing a loyalty program accrual to a transaction initiating device that generated the transaction data associated with the transaction; 
the membership interchange fee to be assessed to the merchant is further determined based on the sending of the data representing the loyalty program accrual; and 
the loyalty program accrual is the incentive from the merchant to the customer for the transaction.

With regard to Claim 18:
The Internet server of claim 10, wherein: 
the steps further comprise sending data representing a loyalty program accrual to a transaction initiating device that generated the transaction data associated with the transaction;
the membership interchange fee to be assessed to the merchant is further determined based on the sending of the data representing the loyalty program accrual; and 
the loyalty program accrual is the incentive from the merchant to the customer for the transaction. 

Monaco and Dixon teach the method of claim 1 and server of claim 10, including sending loyalty program accrual information (e.g. points earned in a transaction or a cash-back reward), assessing an interchange fee and that the accrual is the incentive, but do not explicitly teach linking the fee to the reward, but it is known in the art.  Mohsenzadeh teaches a payment transaction method [title] in which the “interchange fees” are related to “reward points”. [0005, giving examples] Mohsenzadeh and Monaco are analogous art as each is directed to electronic means for managing payment transaction data. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Mohsenzadeh with that of Monaco and Dixon as it is simply a substitution of one known part for another with predictable results, simply using the data of Mohsenzadeh as a basis for an interchange fee in place of, or in addition to, that of Monaco; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive.  The argument in regard to the availability of the Monaco reference is not persuasive because it ignores the Examiner’s finding of fact, stated previously and reiterated above, that no claim of the present invention has priority to any previously-filed application.  As such, the priority date of the present invention is its own filing date, 2 November 2020, and so Monaco is available as prior art.
In regard to § 101, the Examiner agrees that the amendment to claims 19 and 20 is sufficient to overcome the “statutory category” rejection, and that is withdrawn.  In regard to the “abstract idea” rejection, nondescript use of a commonplace AI technique, with no particularity as to how it is trained or programmed, etc., is not sufficient to overcome the rejection, for the reasons given above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694